Citation Nr: 1220425	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an atrioventricular block, first degree, with pacemaker, to include consideration of a temporary 100 percent rating for a heart valve replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard Rhea, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Acting Veterans Law Judge at a travel board hearing in April 2012.  Transcripts of both hearings have been associated with the claims file.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected atrioventricular block, first degree, with pacemaker, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran is currently service-connected for an atrioventricular block, first degree, with pacemaker.  A 30 percent rating is assigned for the appellate period prior to September 17, 2008 under 38 C.F.R. § 4.104, Diagnostic Code 7015, which pertains to atrioventricular blocks.  As of September 17, 2008, a temporary 100 percent rating is in effect pursuant to 38 C.F.R. § 4.30 until November 30, 2008.  A 30 percent rating is assigned as of December 1, 2008 under Diagnostic Code 7015.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Additionally, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects that the Veteran was afforded three VA examinations during the course of his appeal, which were conducted in August 2006, August 2009, and May 2011.  In this case, the Board finds that an additional examination is necessary for four reasons.  First, the Veteran alleged at his April 2012 hearing before the undersigned Acting Veterans Law Judge that his symptoms associated with his heart condition have worsened since his last VA examination.  See transcript, pp. 2-4, 9-10, 15; Allday, supra.  Specifically, he reported that he experienced increased tiredness, dizziness, and shortness of breath.

Second, the most recent VA examination, conducted in May 2011, does not address the criteria for Diagnostic Code 7015.  Specifically, the examiner did not state (1) whether the Veteran has chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year; (2) the Veteran's workload in metabolic equivalents (METs), and whether it results in dyspnea, fatigue, angina, dizziness, and/or syncope; or (3) whether the Veteran has left ventricular dysfunction, and, if so, the percentage of ejection fraction.  Moreover, it has been almost three years since his condition was fully evaluated at the August 2009 VA examination. 

Third, although the May 2011 VA examiner opined that the Veteran's aortic valve replacement, which was conducted in August 2010, is not related to his service-connected atrioventricular (AV) block, she did not provide any rationale in support of that opinion.  Barr, supra.

Fourth, the Veteran raised the issue of entitlement to a TDIU at his April 2012 hearing before the undersigned Acting Veterans Law Judge.  See transcript, pp. 16-17.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  In light of the Veteran's report of unemployability due to his service-connected atrioventricular block on appeal, the issue of entitlement to a TDIU has been raised in this case.  Therefore, further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected atrioventricular block has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his atrioventricular block, first degree, with pacemaker.  Thereafter, any identified records, to include those from the Birmingham, Alabama, VA Medical Center dated from March 2011 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU, and should be given an appropriate period in which to respond.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his atrioventricular block.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Birmingham, Alabama VA Medical Center dated from March 2011 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected atrioventricular block.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

(A) The examiner should opine whether the Veteran's aortic valve replacement is at least as likely as not caused by his service-connected atrioventricular block.

The examiner should also opine whether the Veteran's aortic valve replacement is at least as likely as not aggravated (permanently increased in severity beyond the natural progress) by his service-connected atrioventricular block.

(B) The examiner should determine the current severity of the Veteran's service-connected atrioventricular block.  The examiner should make specific findings as to (1) whether the Veteran has chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year; (2) the Veteran's workload in metabolic equivalents (METs), and whether it results in dyspnea, fatigue, angina, dizziness, and/or syncope; and (3) whether the Veteran has left ventricular dysfunction, and, if so, the percentage of ejection fraction.

(C) The examiner who performs the examination of the Veteran's atrioventricular block should also provide an opinion as to whether that disability singularly or in combination with his service-connected verrucae, accuminata, of the anal region renders him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



